FIRST NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kshirsagar U.S. Patent Application Publication 2017/0038229.
With respect to claims 1-7 and 10, Kshirsagar teaches a sensitive element (gas sensor within gas sensor housing 101, paragraphs 24-26) capable of measuring a concentration of a molecule in a stream of gas (abstract, paragraphs 24-26); and a sensor head suitable for being disposed in an exhaust gas flow (gas sensor housing 101, paragraphs 24-26 and 34), in order to take a stream of gas from said exhaust gas flow and to maximize the stream of gas before transmitting the stream of gas to the sensitive element of the sensor (figure 1), wherein the sensor head comprises a guide that is cylindrical along a first axis (bottom portion 102, paragraph 24, figure 1), hollow and closed with an exception of a flow inlet comprising two facing openings (optical device coupling features 110 and 120, figure 1), pierced in the guide along a second axis perpendicular and coplanar to the first axis (coupling features 110 and 120 are perpendicular to coupling feature 140, figure 1), and a stream of gas outlet comprising a hole drilled in the guide along the first axis (coupling feature 140 along a vertical axis, figure 1), and a capsule that is cylindrical along a third axis parallel to the first axis, including the guide (main body 180, figure 1), hollow and closed with an exception of a mouth pierced (tube coupling features 150 and 155) in a generating surface of the capsule along a fourth axis perpendicular to the first axis and to the second axis and perpendicular and coplanar to the third axis (paragraph 34, figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 8, 9, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kshirsagar U.S. Patent Application Publication 2017/0038229.
With respect to claims 8, 9, 13, and 14, Kshirsagar teaches the claimed invention except wherein the dimension of the gas sensor are specifically disclosed and where a ratio of an outside diameter of the guide to an outside diameter of the capsule is equal to 0.45±20%, a ratio of the outside diameter of the guide to an inside diameter of the capsule is equal to 0.5 ±20%, a ratio of a diameter of an opening of the two facing openings to the outside diameter of the guide is equal to 0.4±20%, a ratio of a diameter of an opening of the two facing openings to the inside diameter of the capsule is equal to 0.2±20%, a ratio of a height of the mouth to a diameter of an opening of the two facing openings is equal to 0.75±20%, or a ratio of an extension of the mouth to the outside diameter of the capsule is equal to 0.63±20%, and wherein the guide has an outer diameter of between 9 and 11 mm, and an inner diameter of between 7 and 9 mm, where the capsule has an outer diameter of between 21 and 23 mm and an inner diameter of between 17 and 19 mm, where the two facing openings have a diameter of between 3 and 5 mm, where the third axis is at a distance from the first axis of between 2 and 4 mm, where a plane perpendicular to the third axis passing through the mouth is at a distance from the second axis of between 1 and 2 mm, where the mouth presents an extension in a plane perpendicular to the fourth axis between 13 and 15 mm, and an extension along the third axis between 2 and 4 mm, or where the capsule has a protuberance in the exhaust pipe of less than 15 mm.
However, modifying the dimension of the gas sensor taught by Kshirsagar to be within the range of dimensions claimed above would be obvious to one having ordinary skill in the art because it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the dimension of the gas sensor of Kshirsagar to be within the claimed ranges in order to provide a gas sensor which is easily fit the measurement application.  

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kshirsagar U.S. Patent Application Publication 2017/0038229 in view of Yun et al. U.S. Patent Application Publication 2021/0123371.
With respect to claims 11 and 12, Kshirsagar teaches the claimed invention except wherein the gas sensor is arranged in an exhaust pipe.
Yun teaches a gas sensor device that is arranged in an exhaust pipe (abstract, figures 1-4).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Kshirsagar and provide the gas sensor within an exhaust pipe as taught by the invention of Yun in order to provide a sensor provide a reliable gas sensing device within an exhaust passage.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856


/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                             12/30/2021